DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary of Action
This communication is a First Office Action Non-Final Rejection on the merits. Claim(s) 1-9 is/are currently pending and considered below. The documents received on 09 Aug 2021 have been considered.

Election/Restrictions
Claims 10-23 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Inventions II-IV, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 09 Aug 2021.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Till et al. US 2009/0183798A1 (Till), and in further view of Gill et al. US 2010/0287892A1 (Gill).

Regarding Claim 1, Till discloses, A container sealing machine comprising (FIG. 6, para [0046]): 
a rotary turret having a plurality of sealing heads arranged to rotate about an axis of the rotary turret, each sealing head comprising (FIG. 6, Claim 21): 


Till does not disclose, an inductive heater arranged to inductively heat a foil closure of a container, and 
a sealing surface arranged to exert pressure on the closure.
However, Gill teaches, an inductive heater (FIG. 1, #10) arranged (Abstract) to inductively heat a foil (FIG. 1, #16, para [0040]) closure of a container (FIG. 5, #12), and 
a sealing surface (FIG. 5, #12 – the top of the container has a sealing surface) arranged to exert pressure on the closure (Claim 1, par [0061]).
Therefore, it would have been obvious to one of ordinary skill in the art having the teachings of Gill before the effective filling date of the invention to modify the container sealing machine (FIG. 6, para [0046]) as disclosed by Till to add the inductive heater (10), foil (16), and container (12) as taught by Gill.  Since Gill teaches these structures that are known in the art and beneficial, thereby providing the motivation to utilize the aforementioned structures, as taught by Gill, so as to improve the effectiveness of the container sealing machine (Till, FIG. 6) - with the utilization of inductive heating, the parts do not touch therefore a higher rate of production is possible thereby increasing productivity.

Regarding Claim 2, as combined, Till/Gill, disclose as previously claimed, further disclosing, wherein each gripper assembly comprises two arms (Till, FIG. 3, #13, para [0028]).

Regarding Claim 3, as combined, Till/Gill, disclose as previously claimed, further disclosing, wherein the arms are biased toward each other (Till, FIG. 3, #13 – illustrates bias of the arms).

Regarding Claim 4, as combined, Till/Gill, disclose as previously claimed.

However, Gill teaches, when the induction coil is activated to heat the sealing material the component that is made of ceramic material is electrically insulated (para [0004]).
Therefore, it would have been obvious to one of ordinary skill in the art having the teachings of Gill before the effective filling date of the invention to modify the container carrier (FIG. 3, #9) as disclosed by Till to utilize ceramic for the two fork arms (FIG. 3, #13) as taught by Till. Since Gill teaches the effectiveness of ceramics as an insulator that are known in the art and beneficial, thereby providing the motivation to utilize ceramics, as taught by Gill (para [0004]), so as to improve the insulating properties of the fork arms as disclosed by Till (FIG. 3, #13).

Regarding Claim 5, as combined, Till/Gill, disclose as previously claimed, further disclosing, wherein each sealing head is aligned with a respective gripper assembly along a sealing head axis perpendicular to a respective sealing surface and moves at the same angular speed as the gripper assembly (Till, FIG. 6, Claim 21 – illustrates star wheel configuration that rotates about a vertical axis therefore has angular speed).

Regarding Claim 6, as combined, Till/Gill, disclose as previously claimed, further disclosing, wherein the machine is arranged so that the container is supported only by the grippers during the sealing process (Till, FIG. 2, Claim 21).

Regarding Claim 7, as combined, Till/Gill, disclose as previously claimed, further disclosing, wherein each sealing head (Gill, FIG. 1, #10) and/or each gripper assembly is movable along an axis perpendicular to the sealing surface (Gill, FIGS. 3 & 5, #12 – illustrate vertical movement that is perpendicular to sealing surface) .

Regarding Claim 8, as combined, Till/Gill, disclose as previously claimed.
As combined, Till/Gill does not explicitly disclose, wherein a minimum distance between one of the inductive heaters (Gill, 10) and an axially aligned respective gripper assembly (Till, 13) is less than 3cm.
However, Gill teaches, wherein a minimum distance is less than 3cm (FIG. 5, para [0063]).
Therefore, it would have been obvious to one of ordinary skill in the art having the teachings of Gill before the effective filling date of the invention that the distance between the inductive heater (Gill, 10) and the gripper assembly (Till, 13) be minimal (FIG. 5) as taught by Gill. Since Gill teaches the sealing of the top of the container by an induction field (Abstract) that is known in the art and beneficial, thereby providing the motivation to necessitate a minimal distance, such as less than 3cm or 1.2 inches, as taught by Gill (FIG. 5, para [0063])), so as to ensure the proper sealing of the foil (FIG. 2, #18) to the top of the container (para [0049]) as taught by Gill.

Regarding Claim 9, as combined, Till/Gill, disclose as previously claimed.
As combined, Till/Gill does not explicitly disclose, wherein the gripper assemblies (Till, 13) are arranged to engage the container neck (Till, FIG. 2) around more than 180º of the circumference of the container neck, optionally at least 200º.
However, Till teaches, in that the engagement is more than 180º of the circumference and optionally to at least 200º (FIG. 3).
Therefore, it would have been obvious to one of ordinary skill in the art having the teachings of Till before the effective filling date of the invention that the circumference of the container carrier’s (FIG. 3, #9) fork arms (FIG. 3, #13) is illustrated to be more than 180º.  Since Till teaches that a receptacle opening (FIG. 3, #11, para [0060]) that is defined by the fork arms (13) illustrates a shape that is larger than a half circle therefore larger than 180º and that is known and beneficial, thereby providing the motivation to utilize this structure so as to engage the container neck (FIG. 2) so that the container is secure during the sealing process.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Manas  US-3052269-A, Smith US-3808074-A, Standley US-4075820-A, Robertson US-4175993-A, Amberg  US-4184309-A and US-4357788-A, Terano  US-6713735-B2, Sarles US-7065941-B2, Biba  US-7089718-B2, Bernhard  US-7162849-B2, Gill US-7234500-B2,Carvin  US-7930867-B2, Baroni  US-8590277-B2, Capriotti  US-9003745-B2, and Inagaki  US-20150217925-A1 cited for rotary turret, sealing heads, inductive heater, gripper, opposing arms, foil, containers, rotation about an axis, and heat sealing generated by induction.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUIS G DEL VALLE whose telephone number is (303)297-4313.  The examiner can normally be reached on Monday-Friday, 0730 - 1630 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on 571 270 1926.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/LUIS G DEL VALLE/Examiner, Art Unit 3731                                                                                                                                                                                                        07 Sep 2021

/ANNA K KINSAUL/Supervisory Patent Examiner, Art Unit 3731